UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

 

)
EDWARD THOMAS KENNEDY, )
)
Plaintiff, )
)
v. ) Civil Action No. ' 18-2696 (UNA)
)
UNITED STATES COURT OF )
FEDERAL CLAIMS, et al., )
)
Defendants. )
_ )
MEMORANDUM OPINlON

 

The plaintiff’s claims purportedly arose “in case 1:18:cv-103 O-RHH, Document 8, filed
10/25/, Page 1 Of l, Nos. 18-1030C and 18-1027C (consolidated), Edward Thomas Kennedy
versus United States, titled ‘Judgement[,]”’ Compl. jj 3, in the United States Court of Federal
Claims. The judgment to Which the plaintiff refers dismissed the plaintiffs case for lack of
subject matter jurisdiction and for failure to state a claim. See Kennedy v. United States, Nos.
18-1010 C and 18-1027 C (Ct. Fed. Claims Oct. 25, 2018). The plaintiff brought this action
against Chief Judge Coster Williams, Judges Hodges, Sweeney and Wheeler, and the Clerk of
the Court of Federal Claims. See Compl. 111 3, 5-6. He also brought this action against the
United States Department of Justice and the attorneys (“Justice Department Defendants”) Who
represented the United States in that matter. See id. 1[1] 5-6. For harms allegedly caused by these
defendants, the plaintiff demands compensatory damages, see id. 111 13-14, among other relief.

The judges enjoy absolute immunity from liability for damages for acts taken in their
judicial capacities See Mz'rales v. Waco, 502 U.S. 9 (1991); Stump v. Sparkman, 435 U.S. 349,

364 (1978). Without question, a judge’s dismissal of a civil action is an action taken in his

judicial capacity. See Thomas v. Wilkins, 61 F. Supp. 3d 13, 19 (D.D.C. 2014), ajj”a', No. 14-
5197, 2015 WL 1606933 (D.C. Cir. Feb. 23, 2015). Absent any showing by the plaintiff that
these judges’ “actions are taken in the complete absence of all jurisdiction,” Sindram v. Suda,
986 F.2d 1459, 1460 (D.C. Cir. 1993) (citation omitted), they are “immune from damage suits
for performance of tasks that are an integral part of the judicial process',” id. at 1461 (citations
omitted).

This “jud_icial immunity ‘extcnds to other officers of government Whose duties are related
to the judicial process.”’ Roth v. King, 449 F.3d 1272, 1287 (D.C. Cir. 2006) (quoting Barr v.
Matteo, 360 U.S. 564 569 (1959)). Accordingly, the plaintiffs claims against the Clerk of Court
fails. “Clerks, like judges, are immune from damage suits for performance of tasks that are an
integral part of the judicial process.” Sindram, 986 F.2d at 1460. “The clerk or deputy clerk’s
receipt and processing of a litigant’s filings are part and parcel of the process of adjudicating
cases,” Sibley v. U.S. Supreme Court, 786 F. Supp. 2d 338, 344 (D.D.C. 2011), and claims
against such employees properly are dismissed, see Young v. Levz'tan, No. l:l8-CV-O2045, 2018
WL 5817356, at *1 (D.D.C. Nov. 5, 2018).

Insofar as the plaintiff asserts tort claims against the United States and the Justice
Department Defendants, he must proceed under the Federal Tort Claims Act (“FTCA”), Which
Waives the federal government’s sovereign immunity, see United States v. Munia, 374 U.S. 150,
158 (1963), and renders “[t]he United States . . . liable . . . relating to tort claims, in the same
manner and to the same extent as a private individual under like circumstances[.]” 28 U.S.C. §
2674. There are limitations under the FTCA, however, Which militate dismissal of the plaintiffs
complaint. “The FTCA bars claimants from bringing suit in federal court until they

have exhausted their administrative remedies,” and the plaintiff s apparent “fail[ure] to heed that

clear statutory command” Warrants dismissal of any tort claim he is attempting to bring against
the Justice Department Defendants. McNeil v. United States, 508 U.S. 106, 113 (1993); see
Hena'erson v. Ratner, No. 10-5035, 2010 WL 2574175, at *1 (D.C. Cir. June 7, 2010) (per
curiam); Hammond v. Fed. Bureau of Prisons, 740 F. Supp. 2d 105, 111 (D.D.C. 2010).
Moreover, the complaint as currently drafted does not comply With Federal Rules of Civil
Procedure 8 and l2(b)(6).

The Court Will grant the plaintiffs application to proceed in forma pauperis and Will

dismiss the complaint An Order consistent with this 'andum Opinion is issued separately.

_O.Za/~

s D1strict Judge

  
 
  

x
DATE: January B, 2019

   

